Exhibit 10.4 WATERWAY PLAZA ONE OFFICE LEASE Between NNN WATERWAY PLAZA, LLC, NNN WATERWAY PLAZA 1, LLC, NNN WATERWAY PLAZA 2, LLC, NNN WATERWAY PLAZA 3, LLC, NNN WATERWAY PLAZA 4, LLC, NNN WATERWAY PLAZA 5, LLC, NNN WATERWAY PLAZA 6, LLC, NNN WATERWAY PLAZA 7, LLC, NNN WATERWAY PLAZA 8, LLC, NNN WATERWAY PLAZA 9, LLC, NNN WATERWAY PLAZA 10, LLC, NNN WATERWAY PLAZA 11, LLC, NNN WATERWAY PLAZA 12, LLC, NNN WATERWAY PLAZA 13, LLC, NNN WATERWAY PLAZA 14, LLC, NNN WATERWAY PLAZA 15, LLC, NNN WATERWAY PLAZA 16, LLC, NNN WATERWAY PLAZA 17, LLC, NNN WATERWAY PLAZA 19, LLC, NNN WATERWAY PLAZA 20, LLC, NNN WATERWAY PLAZA 21, LLC, NNN WATERWAY PLAZA 23, LLC, NNN WATERWAY PLAZA 24, LLC, NNN WATERWAY PLAZA 25, LLC, NNN WATERWAY PLAZA 28, LLC, NNN WATERWAY PLAZA 29, LLC, NNN WATERWAY PLAZA 30, LLC, NNN WATERWAY PLAZA 31, LLC, AND NNN WATERWAY PLAZA 32, LLC, EACH ONE A DELAWARE LIMITED LIABILITY COMPANY (“Landlord”) and TEXOGA TECHNOLOGIES CORPORATION, A TEXAS CORPORATION AND SAFE RENEWABLES CORPORATION, A TEXAS CORPORATION (collectively, “Tenant”) TABLE OF CONTENTS PARAGRAPHS: Page 1. BUSINESS POINTS 1 2. INTERPRETING THIS LEASE. 4 3. UNDERSTANDING THE PROJECT. 4 4. TERM 5 5. PREPARING THE PREMISES. 5 6. RENT AND SECURITY DEPOSIT. 6 7. EXCESS OPERATING EXPENSES. 6 8. LANDLORD SERVICES. 10 9. OCCUPANCY AND CONTROL. 12 10. TENANT’S COVENANTS 13 11. REPAIRS, MAINTENANCE AND ALTERATIONS. 14 12. ASSIGNMENT AND SUBLETTING BY TENANT. 15 13. INDEMNITY. 17 14. INSURANCE. 19 15. FIRE OR CASUALTY. 20 16. CONDEMNATION 20 17. DEFAULTS AND REMEDIES. 21 18. END OF TERM. 24 19. NOTICES 25 20. LANDLORD’S FINANCING 25 21. RIGHTS RESERVED BY LANDLORD 25 22. HAZARDOUS MATERIALS. 26 23. LANDLORD’S INTEREST. 26 24. EXECUTION AND SIGNING AUTHORITY 27 25. QUIET ENJOYMENT 27 26. SIGNAGE. 27 27. CONTINGENCY 28 EXHIBITS & RIDERS: EXHIBIT “A” LEGAL DESCRIPTION OF THE PROJECT EXHIBIT “A-1” LEGAL DESCRIPTION OF THE OFFICE COMPLEX EXHIBIT “B” FLOOR PLAN OF PREMISES EXHIBIT “C” INTENTIONALLY DELETED EXHIBIT “D” CERTIFICATE OF ACCEPTANCE OF PREMISES EXHIBIT “E” RULES AND REGULATIONS EXHIBIT “F-1” LIABILITY INSURANCE CERTIFICATE EXHIBIT “F-2” PROPERTY INSURANCE CERTIFICATE SCHEDULE 1 EXHIBIT “G” JANITORIAL SPECIFICATIONS RIDER NO. 1 OPTION TO EXTEND WATERWAY PLAZA ONE OFFICE LEASE FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are acknowledged, the Landlord named below leases to the Tenant named below, and Tenant leases from Landlord, the Premises described below pursuant to this Office Lease (this “Lease”) entered into effective as of the Date of Lease specified below: 1.BUSINESS POINTS.The key business terms used in this Lease are defined as follows: (a)“Date of Lease”(for reference purposes only):January 16, 2007 (b)“Landlord”: NNN Waterway Plaza, LLC, NNN Waterway Plaza 1, LLC, NNN Waterway Plaza 2, LLC, NNN Waterway Plaza 3, LLC, NNN Waterway Plaza 4, LLC, NNN Waterway Plaza 5, LLC, NNN Waterway Plaza 6, LLC, NNN Waterway Plaza 7, LLC, NNN Waterway Plaza 8, LLC, NNN Waterway Plaza 9, LLC, NNN Waterway Plaza 10, LLC, NNN Waterway Plaza 11, LLC, NNN Waterway Plaza 12, LLC, NNN Waterway Plaza 13, LLC, NNN Waterway Plaza 14, LLC, NNN Waterway Plaza 15, LLC, NNN Waterway Plaza 16, LLC, NNN Waterway Plaza 17, LLC, NNN Waterway Plaza 19, LLC, NNN Waterway Plaza 20, LLC, NNN Waterway Plaza 21, LLC, NNN Waterway Plaza 23, LLC, NNN Waterway Plaza 24, LLC, NNN Waterway Plaza 25, LLC, NNN Waterway Plaza 28, LLC, NNN Waterway Plaza 29, LLC, NNN Waterway Plaza 30, LLC, NNN Waterway Plaza 31, LLC, and NNN Waterway Plaza 32, LLC, each one a Delaware limited liability company (collectively, “Landlord”) acting by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord) (c)“Tenant”: Collectively, Texoga Technologies Corporation, a Texas corporation, and Safe Renewables Corporation, a Texas corporation. (d)“Building”: Office building commonly known as “Waterway Plaza One”; Street Address: 10003 Woodloch Forest Drive, The Woodlands, Texas 77380; RSF of the Building:223,516 RSF Rentable Square Feet (pursuant to Paragraph 3(a)) (e)“Premises”: 900, on the 9th floor of the Building, as shown on the floor plan attached as Exhibit “B”.RSF of the Premises:16,384. (f)“Term”:Ten (10) years (g)“Commencement Date”:March 1, 2007. -1- (h)“Base Rent”: Period (in months) Annual Rate Per Square Foot Annual Base Rent Monthly Base Rent 1 -12 $31.50 $516,096 $43,008.00 13-24 $32.00 $524,288 $43,690.67 25-36 $33.00 $540,672 $45,056.00 37-48 $33.50 $548,864 $45,738.67 49-60 $34.00 $557,056 $46,421.33 61-72 $34.50 $565,248 $47,104.00 73-84 $35.00 $573,440 $47,786.67 85-96 $35.50 $581,632 $48,469.33 97-108 $36.00 $589,824 $49,152.00 109-120 $36.50 $598,016 $49,834.67 (i)“Option to Extend”: See Rider No. 1 attached hereto and incorporated herein. (j)“Security Deposit”: A Letter of Credit in the amount of $855,804.16 as more fully defined in Section 6(c) hereof. (k)“Expense Stop”: The amount, expressed as a dollar figure per RSF of the Building, of Operating Expenses (as defined in Paragraph 7(b)) for calendar year 2007. (l)“Parking Permits”:Landlord agrees to make available to Tenant unreserved parking spaces for automobiles in the parking facilities (“Parking Facilities“) now or hereafter placed, constructed, or erected on the Office Complex (as defined herein) in a number equal to three and one-half (3.5) unreserved parking spaces (the “Parking Spaces”) per 1,000 rentable square feet in the Premises from time to time.Tenant may upgrade up to sixteen (16) of the unreserved parking spaces to reserved and shall pay Landlord’s quoted monthly contract rate (currently $50 per reserved space) for each reserved parking space made available to Tenant (a total of up to one (1) Parking Space per 1,000 rentable square feet may be a reserved space) reserved space up, plus any taxes thereon (the “Parking Fee“); provided that the Parking Fee for each of Tenant’s unreserved parking spaces shall be waived during the initial Term. (m)“Permitted Use”:General office, and related office uses, and for no other purpose, subject to Paragraph 9(a). (n)Addresses: 10003 Woodloch Forest Drive, The Woodlands, Texas. LANDLORD’S ADDRESSES FOR NOTICE: NNN Waterway Plaza, LLC c/o Triple Net Properties 1551 North Tustin Avenue, Suite200 Santa Ana, California 92705 Attn:Legal Department TENANT’S ADDRESS FOR NOTICE: Texoga Technologies Corporation 10003 Woodloch Forest Drive, Suite 900 The Woodlands, Texas 77831 Attn:Mr. Steve McGuire, CEO With a copy to: Triple Net Properties, LLC 2330 Miramonte Circle East, Suite F Palm Springs, CA 92264 Attn:Rick Burnett Safe Renewables Corporation 1003 Woodloch Forest Drive, Suite 900 The Woodlands, Texas 77380 Attn:Richard DeGarmo With a copy to: Palermo Barr CREA 10200 Grogan's Mill Rd., Suite 550 The Woodlands, Texas 77380 Attn:Kevin A. Barr LANDLORD’S ADDRESS FOR PAYMENTS: NNN Waterway Plaza, LLC c/o Triple Net Properties PO Box 676144 Dallas, TX 75267-6144 -2- (o)Additional Definitions:In addition to the key business terms defined above, an index of the other defined terms used in the text of this Lease is set forth below, with a cross-reference to the paragraph in this Lease in which the definition of such term can be found: ABS 9 Landlord’s Contribution 18 ADA 2 Landlord’s Mortgagee 23 Alterations 12 Landlord’s Reletting Expenses 19 Applicable Law 2 Landlord’s Rental Damages 20 Beneficiary 15 Office Complex 2 Building Standard 2 Operating Expenses 4 Certificates 17 Parking Facilities 2 Claims 15 Parking Fee 2 Collateral 20 Permitted Use 10 Commencement Date 3 Prime Rate 20 Common Areas 3 Project 2 Contamination 24 Project Systems 5 Control 13 Provider 10 Default Rate 19 Punchlist Items 3 Defend 15 Real Estate Taxes 5 EOE 4 Rent 3 Event of Default 18 Restrictive Covenants 25 Excess Operating Expenses 4 Review Period 6 Expiration Date 3 RSF 2 Fair Rental Value 20 Rules and Regulations 10 Fiscal Year 4 Service Areas 3 Hazardous Material 24 Service Interruption 9 Hold Over 22 State 2 Holidays 8 Tenant Parties 15 HVAC 7 Tenant’s Contribution 18 Indemnify 15 Tenant’s FF&E 17 Insurable Injuries 15 Tenant’s Insurable Injuries 15 ISO 15 Transfer 13 Land 2 Waive 15 Landlord Parties 15 -3- 2.INTERPRETING THIS LEASE. (a)Usage of Certain Words.Bold italicized print in quotations marks, e.g., “Transfer”, indicates definition of a term.A defined term includes all grammatical variations which are also shown with initial capital letters.For example, the defined word “Transfer” includes “Transferee”, “Transferring”, “Transferred”, etc., as grammatically appropriate in the text.Cross-references to other provisions of this Lease are in bold print following the word “Paragraph”.The word “including” shall not be construed restrictively to limit or exclude other items not listed.Unless the context otherwise requires, the singular includes the plural and the plural the singular, and the masculine, feminine and neuter genders are interchangeable.Unless otherwise specified as a business day, a “day” means a calendar day. (b)Building Standard.“Building Standard“ means the type, brand, quantity or quality of materials, equipment, services, insurance coverages, methods, scheduling and usages Landlord designates or determines from time to time to be standard for the Building or the Project. (c)Applicable Law.“Applicable Law“ means all laws, statutes, ordinances, court rulings, regulations, guidelines, public or private restrictions and requirements now or hereafter adopted by any governmental or other authority, board of fire underwriters, utility company, property association, declarant or similar body, affecting the Project or this Lease, including Title III of The Americans with Disabilities Act of 1990, the Accessibility Guidelines for Buildings and Facilities and any other law pertaining to disabilities and architectural barriers (collectively, “ADA“) and the regulations, guidelines, restrictions or requirements of The Woodlands Commercial Owners Association, Inc. and The Woodlands Town Center Owner’s Association.The validity, performance and enforcement of this Lease are governed by the Applicable Law of the state of Texas (“State“).All obligations under this Lease are performable in Montgomery County, which shall be venue for all legal actions. (d)Entire Agreement.This Lease contains the parties’ entire agreement regarding the subject matter hereof.There are no representations or warranties between the parties not contained in this Lease.No amendment of this Lease shall be effective unless in writing and duly signed by the party against whom enforcement is sought.Any invalidated provision of this Lease shall be severed from, and shall not impair the validity of, this Lease.The exhibits and riders attached hereto are incorporated herein and made a part of this Lease for all purposes. 3.UNDERSTANDING THE PROJECT. (a)Project and Rentable Area.The “Project“ consists of the tract of land described on Exhibit”A” (the “Land“), the Building and all appurtenant parking facilities on the Land, landscaping, fixtures, Common Areas, service buildings and related improvements now or hereafter constructed thereon or on land acquired by Landlord (or its affiliates) and added to the Project from time to time.The “Office Complex“ consists of the Project, together with the adjacent land described on Exhibit”A-1” and the office building and other improvements located thereon and all appurtenant parking facilities on such land, landscaping, fixtures, common areas, service buildings and related such improvements now or hereafter constructed thereon or on land acquired by Landlord (or its affiliates) and added to the Office Complex from time to time.The “RSF“ is the then-current square footage of rentable area of a given space calculated using Building Standard methods of measurement, which is currently BOMA. -4- (b)Common Areas and Service Areas.Landlord grants Tenant a non-exclusive right to use the Common Areas during the Term for their intended purposes, in common with others and subject to the provisions of this Lease.“Common Areas“ are all present and future areas, facilities and equipment in the Project designated by Landlord for the common use of the occupants of the Building and their respective customers, employees and invitees, including walkways, and driveways, lobbies, landscaped areas, loading areas, public corridors, public restrooms, stairs and elevators, and drinking fountains.“Service Areas“ are all present and future areas, facilities and equipment serving the Project which are not generally accessible to Tenant or other occupants of the Building, including mechanical, telecommunications, electrical and similar rooms, roof, risers and HVAC equipment areas. 4.TERM.The Term shall commence on the date set forth in Paragraph 1(g) of this Lease (the “Commencement Date“), and shall end on the last day of the calendar month in the month in which the Term set forth in Paragraph 1(f) would otherwise expire (the “Expiration Date“).Landlord shall not be liable or responsible for Claims made or incurred by Tenant due to any delay in tendering the Premises.If the Term is extended, the Expiration Date shall be the last day of the calendar month in which the extended Term would otherwise expire.If the Lease is terminated prior to the Expiration Date, the effective date of termination shall become the Expiration Date, except for purposes of Paragraph17. Notwithstanding the foregoing, Tenant may have access to and may occupy the Premises commencing on January 15, 2007, provided that Tenant shall deliver to Landlord evidence that the insurance required under Section14(b) of this Lease has been obtained, and such entry shall be subject to all of the terms and conditions of the Lease, except that Tenant shall not be required to pay Base Rent with respect to the period of time prior to the Commencement Date during which Tenant occupies the Premises. 5.PREPARING THE PREMISES. (a)Condition.Tenant agrees to accept the Premises “as-is” and hereby acknowledges that Landlord has not undertaken to perform any alteration or improvement to the Premises. (b)Acceptance.By taking possession of the Premises, and to the fullest extent permitted by Paragraph 13(f), Tenant Waives (i) any Claims due to defects in the Premises and/or the Project except (A) minor finish adjustments in work performed by Landlord (“Punchlist Items“) specified in reasonable detail by Tenant contemporaneously with taking possession, and (B) latent defects in Landlord’s work of which Tenant notifies Landlord within 180 days after taking possession; and (ii) all express and implied warranties of suitability, habitability and fitness for any particular purpose.Except to the extent otherwise expressly provided in this Lease, Tenant Waives the right to terminate this Lease due to Punchlist Items or the condition of the Premises, the Building or the Project.Tenant shall, within 15 days after Landlord’s request, execute and deliver a Certificate of Acceptance of the Premises substantially in the form attached as Exhibit”D”. -5- 6.RENT AND SECURITY DEPOSIT. (a)Definition.The term “Rent“ includes Base Rent, Tenant’s Share (as defined below) of Excess Operating Expenses and any and all other sums payable by Tenant under this Lease.All Rent (plus any applicable taxes thereon) shall be payable to Landlord at the Address for Payments set forth above, or to such other place or entity as may from time to time be designated in writing by Landlord, in lawful money of the United States of America.Tenant shall pay Landlord monthly installments of Base Rent and Excess Operating Expenses in advance on or before the first day of each calendar month during the Term, without deduction, setoff or prior request for payment.Rent for any partial month shall be prorated on a daily basis based on a 365-day calendar year.Tenant may make Rent payments by electronic transfer in accordance with Landlord’s instructions. (b)Base Rent.Beginning on the Commencement Date, Tenant shall pay Landlord the Base Rent.Concurrently with its execution of this Lease, Tenant shall pay Landlord prepaid rent equal to the aggregate Base Rent payable through the end of the first full calendar month of the Term. (c)Security Deposit.As additional security for the performance by Tenant of Tenant’s covenants and obligations under this Lease, Tenant shall deliver to Landlord concurrently herewith an unconditional, irrevocable letter of credit (the "Letter of Credit"), it being expressly understood that such Letter of Credit shall not be considered an advance payment of Rent or a measure of Tenant’s liability for damages in case of default by Tenant.The Letter of Credit shall:(a) be in the amount of $855,804.16;(b) be in form and substance satisfactory to Landlord and Tenant; (c) name Landlord as its beneficiary; (d) be drawn on an FDIC insured financial institution satisfactory to the Landlord; (e) expressly allow Landlord to draw upon it the amount of default in the event that the Tenant is in default under the Lease by delivering to the issuer of the Letter of Credit a sworn written affidavit that Tenant is in default under the terms of the Lease and Landlord is entitled to draw thereunder the amount set forth in the draw request pursuant to the terms of this Lease; (f) expressly state that it will be honored by the issuer without inquiry into the accuracy of any such notice or statement made by Landlord; (g) expressly permit multiple or partial draws up to the stated amount of the Letter of Credit; (h) expressly provide that it is transferable to any successor of Landlord; and (i) expire no earlier than 30 days following the end of the 120th calendar month following the Commencement Date, or provide that it can be drawn in full if it is not replaced at least 10 days prior to its expiry date by an identical (except for a later expiry date) letter of credit.Provided Tenant is not in default under this Lease and no late payments of rent occur during the year in question, following the end of the 36th calendar month after the Commencement Date, and annually thereafter through the 96th calendar month after the Commencement Date, Tenant may replace and substitute the Letter of Credit with another Letter of Credit that reduces annually in a proportionate amount over years four through eight of the Lease Term, reducing to an amount at the end of the eighth Lease Year to the sum of two months Base Rent at the rate in effect during the eighth year of the Term. 7.EXCESS OPERATING EXPENSES. (a)Calculation.During the Term, Tenant shall pay Landlord Tenant’s Share of the amount (prorated for any partial Fiscal Year) by which Operating Expenses for each Fiscal Year exceed the Expense Stop multiplied by the RSF of the Building (“Excess Operating Expenses“ or “EOE“).As used herein, the term “Fiscal Year“ shall mean Landlord’s fiscal year for accounting purposes which currently is the 12-month period beginning January 1 and ending December 31.Landlord shall have the right to change the Fiscal Year, from time to time, and, in such event, Landlord shall notify Tenant in writing of such change.Tenant’s Share is equal to the RSF of the Premises divided by the RSF of the Building.Operating Expenses are computed on an accrual basis in accordance with sound accounting principles consistently applied.If the Building is less than one-hundred percent 100% occupied or Building Standard services are not provided to the entire Building during any Fiscal Year, all Operating Expenses which vary directly with occupancy shall be “grossed-up” by Landlord as if the Building had been fully occupied and Building Standard services had been provided to the entire Building during such Fiscal Year.Tenant acknowledges that the Project is part of a multi-use complex comprised of the Office Complex, the Parking Facilities and that the Project will enjoy shared benefits with other owners, tenants, occupants or invitees of such multi-use complex.The Project will bear an allocation of Operating Expenses attributable to the Office Complex and the Parking Facilities in accordance with Schedule 1. -6- (b)Operating Expenses.“Operating Expenses“ are all costs and expenditures of every kind incurred by Landlord in connection with the ownership, operation, maintenance, management (inclusive of the management fee charged to the Project in the amount of six percent (6%) of gross rents), repair and security of the Project (and, to the extent set forth in Schedule 1, of the Office Complex), including Landlord’s personal property used in connection with the Project and including all costs and expenditures within the following expense categories, except to the extent excluded in subsection “e” below: (i)Operation, maintenance, repair and replacements, including the mechanical, electrical, plumbing, HVAC, vertical transportation, fire prevention and warning and security systems (collectively, “Project Systems“); materials and supplies (such as light bulbs and ballasts); equipment and tools; floor, wall and window coverings; personal property; required or beneficial easements; and related service agreements and rental expenses. (ii)Administrative and management fees, including accounting, information and professional services (except for negotiations and disputes with specific tenants not affecting other parties); management office(s); and wages, salaries, benefits, reimbursable expenses and taxes (or allocations thereof) for full and part time personnel involved in operation, maintenance and management. (iii)Janitorial service; window cleaning; waste disposal; gas, water and sewer charges (including add-ons); and landscaping, including all applicable tools and supplies. (iv)Property, liability and other insurance coverages carried by Landlord, including deductibles and an allocation of a portion of the cost of blanket insurance policies maintained by Landlord and/or its affiliates. (v)Real estate taxes, assessments, business taxes, franchise or margin taxes, excises, association dues (including annual assessments of The Woodlands Commercial Owners Association, Inc. and The Woodlands Town Center Owner’s Association), fees, levies, charges and other taxes of every kind and nature whatsoever, general and special, extraordinary and ordinary, foreseen and unforeseen, including interest on installment payments, which may be levied or assessed against or arise in connection with ownership, use, occupancy, rental, operation or possession, or substituted, in whole or in part, for a tax previously in existence by any taxing authority, or paid as rent under any ground lease (collectively,“Real Estate Taxes“).Real Estate Taxes do not include Landlord’s income or estate taxes (except to the extent such excluded taxes are assessed in lieu of taxes included above). -7- (vi)Compliance with Applicable Law, including license, permit and inspection fees; and all expenses and fees, including attorneys’ fees and court costs, incurred in negotiating or contesting real estate taxes or the validity and/or applicability of any governmental enactments which may affect Operating Expenses; provided Landlord shall credit against Operating Expenses any refunds received from such negotiations or contests to the extent originally included in Operating Expenses (less Landlord’s costs).Goods and services purchased from Landlord’s subsidiaries and affiliates to the extent the cost of same is generally consistent with rates charged by unaffiliated third parties for similar goods and services (except no such limitation shall apply in emergencies). (vii)Amortization of capital expenditures incurred: (A) to conform with Applicable Law; (B) to provide or maintain Building Standards, including replacement (as opposed to additions or new improvements) of items located in the Common Areas and other facilities used in connection with the Building, or involving the exterior of the Building, including the roof and structural elements; or (C)with the intention of promoting safety or reducing or controlling increases in Operating Expenses, such as lighting retrofit and installation of energy management systems.Each such expenditure shall be depreciated or amortized uniformly over a reasonable period of time determined by Landlord, together with interest on the undepreciated or unamortized balance at the Prime Rate plus 2%. (viii)The costs incurred by Landlord for all (A) electrical services used in the operation, maintenance and use of the Project; (B) sales, use, excise and other taxes assessed by governmental authorities on electrical services supplied to the Project, and (C) other costs of providing electrical services to the Project. (c)Estimated Monthly Payments.During each Fiscal Year of the Term, Tenant shall pay Landlord, in advance concurrently with each monthly payment of Base Rent, 1/12th of Landlord’s goodfaith estimate of the EOE to be payable by Tenant for such calendar year.Within 120 days following the completion of each Fiscal Year, or as soon thereafter as practical, Landlord shall furnish Tenant a statement of actual Operating Expenses for the preceding Fiscal Year.Provided no uncured Event of Default then exists hereunder (and no condition exists which, with the passage of time or giving of notice, would become an Event of Default), Landlord shall promptly refund any overpayment to Tenant for the prior Fiscal Year (or, at Landlord’s option, apply such amount against Rent due or to become due hereunder).Likewise, Tenant shall, within 30 days of Landlord’s invoice, pay Landlord any underpayment for the prior Fiscal Year.The foregoing obligations shall survive the Expiration Date.Landlord may alter its billing procedures at any time, including adjusting estimated EOE based on actual or expected increases in Operating Expenses.In no event shall Base Rent be reduced if Operating Expenses per RSF for any Fiscal Year are less than the Expense Stop. (d)Right to Audit.Tenant shall have the right for a period of 30 days after Landlord delivers to Tenant the statement of Landlord’s Actual Operating Expenses for the previous Fiscal Year (the “Review Period“) to cause a certified public accounting firm of recognized national standing to audit and/or inspect that portion of Landlord’s books and records pertaining only to the Actual Operating Expenses for such preceding calendar year; provided (i)such audit and/or inspection commences within 30 days after Landlord makes such books and records available to Tenant’s auditor and thereafter proceeds reasonably to conclusion, (ii)such audit and/or inspection does not unreasonably interfere with the conduct of Landlord’s business, (iii)both Tenant and the accounting firm conducting the audit and/or inspection executes a confidentiality agreement for the benefit of Landlord, in the form reasonably requested by Landlord, prior to the commencement of the audit or inspection, (iv)such audit is not conducted for a contingent fee, and (v)the firm’s report reflecting the results of such audit is promptly delivered to Landlord.This paragraph shall not be construed to limit or abate Tenant’s obligation to pay the Additional Rental when due as set forth hereinabove.If such audit conducted by Tenant discloses that Tenant has overpaid or underpaid Tenant’s proportionate share of Actual Operating Expenses, then, after verification of such audit by Landlord or by accountants selected by Landlord, any overpayment shall, at Landlord’s election, either be refunded to Tenant (so long as Tenant is not then in default of any of the terms of this Lease, in which event such overpayment shall be applied against any amount Tenant owes as a result of such default) within 30 days after the verification of the audit or credited against Rent obligations next due, and any underpayment shall be paid to Landlord within 30 days after the verification of the audit.Should the audit disclose that the amount the Landlord invoiced which the Tenant paid was over 5% greater than the Actual Operating Expenses per audit, the reasonable third party out of packet cost of such audit, not to exceed $1,500, shall be borne by the Landlord. -8- (e)Operating Expenses shall not include: the following: (i) Repairs or other work occasioned by (1) fire, windstorm, or other casualty of the type which Landlord has insured (to the extent Landlord has received insurance proceeds and provided that the amount of any deductible paid by Landlord shall be included in Operating Expenses), or (2) the exercise of the right of eminent domain (to the extent Landlord has received insurance proceeds and provided that the amount of any deductible paid by Landlord shall be included in Operating Expenses); (ii) Leasing commissions, brochures, marketing supplies, attorney’s fees, costs, and disbursements and other expenses occurred in connection with the negotiation of lease with prospective tenants; (iii) Rental concessions granted to specific tenants and expenses incurred in renovating or otherwise improving or decorating, decorating, painting, or redecorating space for specific tenants in tenant occupied space, other than ordinary repairs and maintenance supplied to all tenants; (iv) Landlord’s costs of electricity and other services sold or provided to tenants in the Building and for which Landlord is entitled to be reimbursed by such tenants as a separate additional charge or rental over and above the rent under the lease with such tenant; (v) All items (including repairs) and services for which Tenant or other tenants pay directly to third parties or for which Tenant or other tenants reimburse Landlord (other than through Basic Costs); (vi) General advertising and promotional expenses; (vii) Costs incurred in connection with the sale, financing, refinancing, mortgaging or sale of the Building or Property, including brokerage commissions, attorneys’ and accountants’ fees, closing costs, title insurance premiums, transfer taxes and interest charges; (viii) Costs incurred by Landlord for trustee’s fees, partnership organizational expenses and accounting fees to the extent relating to Landlord’s general corporate overhead and general administrative expenses (but not excluding management fees as provided for above); (ix) Attorneys’ fees, costs and disbursements and other expenses incurred in connection with tenants or other occupants of the Building or with prospective tenants (other than attorneys’ fees, costs and disbursements and other expenses incurred by Landlord in seeking to enforce Building rules and regulations). -9- 8.LANDLORD SERVICES. (a)Basic Services.Landlord shall, as an Operating Expense, furnish the following services to the Premises (to which services Landlord may at any time and from time to time make reasonable changes):(i)running tap water from the local utility at the supply points provided for general tenant use; (ii)heating, ventilating and air conditioning (“HVAC“), in season, on weekdays between 7:00 a.m. and 6:00 p.m. and Saturdays by request between 8:00 a.m. and 1:00 p.m., excluding New Year’s Day, Memorial Day, July 4, Labor Day, Thanksgiving Day, the Friday after Thanksgiving Day, Christmas Day, and any generally recognized business holidays adopted by Landlord for the Project (collectively, “Holidays“); (iii)janitorial service 5 days per week (excluding Holidays); (iv)annual exterior window washing; (v)non-exclusive passenger elevators sufficient for ingress and egress to the Premises, subject to proper authorization and the Rules and Regulations; (vi)routine maintenance of the Common and Service Areas; and (vii)replacement of Building Standard light bulbs, tubes and ballasts. (b)Electrical Service. (i)Landlord shall furnish Building Standard electrical service to the Premises sufficient to operate customary lighting, office machines and other equipment of similar low electrical consumption.Landlord may, at any time and from time to time, calculate Tenant’s actual electrical consumption in the Premises either by a survey conducted by a reputable consultant selected by Landlord, or through separate meters installed, maintained and read by Landlord.If such survey determines that Tenant’s use of electrical service exceeds ABS, Tenant shall pay for the cost of installing and maintaining the submeter.Any ABS electrical consumption determined by survey shall be paid by Tenant in accordance with Paragraph 8(d). (ii)Landlord reserves the right to select the provider of electrical services to the Building and/or the Project.To the fullest extent permitted by Applicable Law, Landlord shall have the continuing right, upon 30 days written notice, to change such utility provider and install a submeter for the Premises at Tenant’s expense.All charges and expenses incurred by Landlord due to any such changes in electrical services, including maintenance, repairs, installation and related costs, shall be included in the electrical services costs referenced inParagraph 7(b)(viii), unless paid directly by Tenant. (iii)If submetering is installed for the Premises, Landlord may charge for Tenant’s actual electrical consumption monthly in arrears at commercially reasonable rates determined by Landlord, except as to electricity directly purchased by Tenant from third party providers.Even if the Premises are submetered, Tenant shall remain obligated to pay Tenant’s Share of the cost of electrical services as provided in Paragraph7(b)(viii), except that Tenant shall be entitled to a credit against electrical services costs equal to that portion of the amounts actually paid by Tenant separately and directly to Landlord which is attributable to Building Standard electrical services submetered to the Premises. (c)Parking. (i)Landlord shall provide the parking described in Paragraph 1.No deductions from the monthly charge shall be made for days on which the Parking Facilities are not used by Tenant.Landlord shall have the continuing right to change the designation of parking spaces, including Reserved Spaces, to a reasonably comparable location.Tenant, its employees, contractors and invitees, shall at all times comply with the applicable parking rules issued from time to time.Neither Tenant nor its employees shall use any parking spaces designated for visitors or other occupants of the Project.Tenant shall, within 15 days of Landlord’s written request, furnish Landlord a complete list of license plate numbers for all vehicles operated by any Tenant Party.Tenant’s sole remedy for any period during which Tenant’s use of any parking is precluded for any reason shall be abatement of parking charges for such precluded permits. -10- (ii)During the initial Term, visitor parking shall be provided to Tenant at no charge.If at any time during the Term, Landlord offers reserved visitor parking to other tenants of the Office Complex (other than Huntsman LLC and Northern Trust), Tenant shall have the right, on not less than 30 days’ prior written notice to Landlord, to rent up to 2 reserved parking spaces for the use of visitors to the Premises.Tenant shall pay Landlord’s quoted monthly contract rate for each such space, plus any applicable tax; provided that such rate shall not exceed $50.00 per month per space during the initial Term. (iii)The Parking Fee (and the fee for any reserved visitor space rented by Tenant in accordance with subparagraph (ii)) shall be paid to Landlord as additional Rent on or before the 1st business day of each month during the Term.If the Term is renewed or extended, the Parking Fee may be adjusted by Landlord to the then prevailing rates being charged for parking spaces in the parking facilities at the Project for Reserved or unassigned spaces, as applicable.Notwithstanding anything contained herein to the contrary, the Reserved Parking Spaces shall only be reserved during the hours of 8:00 a.m. to 5:00p.m., Monday through Friday. (iv)Tenant acknowledges that the Parking Facilities may be subject to shared use by parties living, working, occupying or visiting buildings adjacent to or in the immediate vicinity of the Building.Neither Landlord’s obligation to provide parking pursuant to this Lease nor the Parking Fee shall be reduced by virtue of such shared use, although shared users shall also be obligated to bear an equitable allocation of the Operating Expenses attributable to the Parking Facilities, as determined by Landlord. (d)ABS Services.Building Standard services are furnished based upon Building Standard (i)leasehold improvements; (ii)population density; (iii)electrical consumption; (iv)electrical design capacity; and (v)hours of operation (not to exceed 61 hours per week), and any other applicable qualifications set forth in this Lease.“ABS“ means over and above Building Standard (including related modifications and equipment changes).All requests for ABS services, whether HVAC, electrical, janitorial or other services, shall be made in writing and are subject to Landlord’s prior written approval, which may include, as a condition to such approval, the imposition of restrictions or other requirements by Landlord.Landlord shall install any equipment or other modifications necessary to furnish any approved ABS services, all at Tenant’s expense (including all related consulting, acquisition, installation and maintenance costs).Unless otherwise specified in this Lease, Tenant shall, within 15 days of invoicing, pay the foregoing expenses, plus a 15% administrative fee, and Landlord’s then-quoted standard charges for any ABS services furnished to or necessitated by any Tenant Party.Landlord may withhold its consent to any ABS services or, having previously granted consent, terminate or suspend any ABS services (and remove any related equipment or modifications at Tenant’s expense), if (A) Landlord determines the provision or continuation of such ABS services could damage the Building or Project Systems, create a dangerous condition, entail unreasonable Alterations or expense, or disturb other tenants in the Building; or (B) there exists an Event of Default or other condition which, with the passage of time or giving of notice, would become an Event of Default.ABS HVAC shall be furnished upon Tenant’s written request given no later than 12:00 noon of the preceding business day. -11- (e)Service Interruptions.Upon interruption of any service furnished by Landlord under this Lease (a “Service Interruption“) other than a Service Interruption for scheduled maintenance, tests and inspections, Tenant shall immediately notify Landlord, in which event Landlord shall use commercially reasonable efforts to restore such service to the Premises.No Service Interruption shall (i)constitute a breach by Landlord under this Lease; (ii)relieve Tenant of any obligation under this Lease (except as provided below); or (iii)be deemed a constructive eviction of Tenant from the Premises.Commencing on the 11th consecutive business day of any Service Interruption within Landlord’s control, and except to the extent such Service Interruption is caused by a Tenant Party, Tenant shall, as its sole remedy, be entitled to an equitable diminution of Base Rent based upon the pro rata portion of the Premises rendered unfit for occupancy for the Permitted Use.In the event of any conflict between this
